t c memo united_states tax_court ken m guthrie jr petitioner v commissioner of internal revenue respondent docket no filed date ken m guthrie jr pro_se beth a nunnink james l may jr and heather d horton for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s income_tax and additions to tax as follows year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure additions to tax respondent also determined that petitioner is liable for the addition_to_tax under sec_6651 for failure_to_pay_tax shown on the return in amounts to be calculated later for each year in issue the issues for decision are whether respondent correctly determined petitioner’s income_tax deficiencies for and we hold that respondent did whether petitioner is liable for additions to tax for failure_to_file tax returns and for failure to pay estimated_tax for and we hold that he is whether petitioner is liable for the addition_to_tax for for failure_to_pay_tax we hold that he is not findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in metairie louisiana when he filed the petition he was single with no dependents and had no itemized_deductions in and petitioner has not filed federal_income_tax returns for or section references are to the internal_revenue_code as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure b amounts petitioner received in and petitioner received distributions from nationwide life_insurance co of dollar_figure in and dollar_figure in he was not disabled in or he wa sec_48 years old on date in petitioner received gambling winnings of dollar_figure from oaklawn jockey club inc and dollar_figure from fair grounds corp in petitioner received gambling winnings of dollar_figure from oaklawn jockey club inc dollar_figure from turfway park llc dollar_figure from southland racing corp dollar_figure from louisiana downs and dollar_figure from finish line management in petitioner received nonemployee compensation of dollar_figure from electrical engineering professional services inc opinion a whether respondent correctly determined petitioner’s deficiencies in income_tax for and petitioner stipulated that he received income as determined by respondent however he contends that he is not subject_to federal_income_tax his receipts are not taxable_payment of income_tax is voluntary requiring him to pay income_tax violates the u s constitution and he is not liable for income_tax because he is catholic we disagree petitioner’s arguments are frivolous we need not refute them with somber reasoning and copious citation of precedent to do so might suggest that they have some colorable merit see 737_f2d_1417 5th cir 114_tc_136 we conclude that respondent correctly determined petitioner’s deficiencies in income_tax for and b whether petitioner is liable for additions to tax for and sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose a particular addition_to_tax or penalty respondent has met that burden with respect to the addition_to_tax for failure_to_file returns under sec_6651 for and by showing that petitioner did not file a return for those years and for failure to pay estimated_tax under sec_6654 by showing that petitioner did not pay estimated_tax respondent has not met the burden of production with respect to the addition_to_tax for failure to pay under sec_6651 for any of the years in issue sec_6651 provides for an addition_to_tax where the taxpayer fails to pay the amount of tax shown on a return the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return 120_tc_163 petitioner did not file a return for the years in issue under sec_6651 a return prepared by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining whether the taxpayer is liable for an addition_to_tax under sec_6651 id respondent does not allege and there is no evidence showing that respondent prepared substitutes for returns for petitioner under sec_6020 thus respondent has not produced evidence showing that it is appropriate to impose the addition_to_tax for failure_to_pay_tax shown on petitioner’s returns for the years in issue and respondent has not met the burden of production under sec_7491 with respect to that addition_to_tax petitioner made only frivolous arguments that he was not liable for tax he made no argument that he was not liable for the additions to tax for the years in issue for failure_to_file under sec_6651 or failure to pay estimated_tax under sec_6654 we conclude that petitioner is liable for the additions to tax for and for failure_to_file under sec_6651 and for failure to pay estimated_tax under sec_6654 to reflect the foregoing decision will be entered under rule
